        Case 2:18-cr-00384-APG-EJY Document 68 Filed 10/27/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Jimmy David Washington, Jr.

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00384-APG-EJY

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                                RESPONSE AND REPLY
13          v.
                                                             DEADLINES TO MOTION TO
14   JIMMY DAVID WASHINGTON, JR.,                                      SEVER
                                                                    (Third Request)
15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Jimmy David
21   Washington, Jr., that the response to Motion to Sever currently due on October 29, 2020 be
22   vacated and reset for November 30, 2020, and the reply to Motion to Sever currently due on
23   November 5, 2020 be vacated and reset for December 7, 2020.
24          This Stipulation is entered into for the following reasons:
25          1.     Defense counsel requires additional time to discuss a proposed plea agreement
26   with Mr. Washington.
         Case 2:18-cr-00384-APG-EJY Document 68 Filed 10/27/20 Page 2 of 3




 1          2.     Counsel for the government has no objection to the brief continuance.
 2          3.     The additional time requested will not impact the current trial setting.
 3          4.     The parties agree to the continuance.
 4          This is the third request for a continuance of the response and reply deadlines to motion
 5   to sever.
 6          DATED this 27th day of October, 2020.
 7
 8    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 9
10      /s/ Kathryn C. Newman                          /s/ Christopher Burton
      By_____________________________                By_____________________________
11    KATHRYN C. NEWMAN                              CHRISTOPHER BURTON
      Assistant Federal Public Defender              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
         Case 2:18-cr-00384-APG-EJY Document 68 Filed 10/27/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00384-APG-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JIMMY DAVID WASHINGTON, JR.,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED the response to Motion to Sever currently due on

11   October 29, 2020 be vacated and reset for November 30, 2020, and the reply to Motion to Sever

12   currently due on November 5, 2020 be vacated and reset for December 7, 2020.

13          DATED this 27th day of October, 2020.

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
